Exhibit 10.1


Execution Copy



SUPPORT AGREEMENT
 
This AGREEMENT (this “Agreement”) is made and entered into on the 30th day of
November, 2009 (the “Effective Date”) by and between PMA Capital Corporation, a
Pennsylvania corporation with an address at 380 Sentry Parkway, Blue Bell,
Pennsylvania, 19422 (“Indemnitor”), and PMA Capital Insurance Company, a
Pennsylvania corporation with an address at 1735 Market Street, Suite 3000,
Philadelphia, Pennsylvania, 19103 (“Indemnitee”).  Each of Indemnitor and
Indemnitee may be referred to herein as a “party” and collectively as the
“parties”.
 
RECITALS
 
WHEREAS, pursuant to a certain Amended and Restated Stock Purchase Agreement
dated as of December 24, 2009 by and between Indemnitor and Armour Reinsurance
Group Limited, a Bermuda corporation (“ARGL”), Indemnitor has agreed, among
other things, to sell to ARGL all of the issued and outstanding capital stock of
Indemnitee;
 
WHEREAS, Indemnitee is a party to certain reinsurance agreements (“Reinsurance
Agreements”);
 
WHEREAS, certain of the Reinsurance Agreements provide excess of loss
reinsurance coverage with respect to, among other things, certain workers’
compensation insurance policies (the “WC Policies”) (such Reinsurance
Agreements, which exclude workers’ compensation losses arising from quota share
or pro-rata reinsurance, facultative reinsurance and finite reinsurance, solely
as in effect on the Effective Date and covering accident years 1985 through
2005, including, but not limited to, the agreements set forth in Exhibit A,
collectively, the “Specified Reinsurance Agreements”);
 
WHEREAS, Indemnitor has agreed to provide the support set forth herein to
Indemnitee for certain payments in respect of Specified Losses (as hereinafter
defined) to the extent, and only to the extent, that Specified Losses exceed
$33,270,794 in the aggregate but subject to the Maximum Indemnification Amount
(as hereinafter defined); and
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
intending to be bound hereby agree as follows:
 
1. Limited Indemnification.
 
(a) Subject to the terms and conditions of this Agreement, Indemnitor agrees to
indemnify Indemnitee for Specified Losses (as hereinafter defined) to the
extent, and only to the extent, that Specified Losses exceed $33,270,794 in the
aggregate, but such indemnification shall be limited to a maximum aggregate
indemnification obligation of Indemnitor equal to $34,300,000 (the “Maximum
Indemnification Amount”).
 
(b) For the purposes hereof, “Specified Losses” shall mean (i) amounts that
Indemnitee actually pays subsequent to November 30, 2009 under the Specified
Reinsurance Agreements in fulfillment of Indemnitee’s excess of loss contractual
obligations thereunder, with respect to the WC Policies (which have been
historically coded in the Indemnitee’s loss system
 

 
 

--------------------------------------------------------------------------------

 

as set forth in Exhibit B), less (ii) the net amounts received or otherwise
recovered by Indemnitee or Indemnitee’s Affiliates as a result of any
subrogation, credits under side agreements or any other matters related to any
payment made by Indemnitee pursuant to Section 1(b)(i) after deduction of
Indemnitee’s costs and expenses incurred in obtaining such amounts
(collectively, the “Recoverables”). Notwithstanding anything herein to the
contrary, “Recoverables” shall not include amounts received or otherwise
recovered under the Indemnitee’s outward retrocessional contracts in effect on
the date of this Agreement. Notwithstanding anything herein to the contrary,
“Specified Losses” shall not include, and Indemnitor shall have no obligations
with respect to, (i) any amounts resulting, directly or indirectly or in whole
or in part from, Indemnitee’s or its Affiliates’ (A) bad faith, willful
misconduct or negligence occurring after the effective date of this Agreement,
or (B) breach of the terms and conditions of this Agreement, (ii) any
consequential, indirect, special, exemplary or punitive damages, (iii) any
workers’ compensation losses arising from quota share, pro-rata, facultative, or
finite reinsurance agreements or (iv) any claims or losses arising from the 2001
World Trade Center catastrophe (including any claims and losses falling within
the catastrophe number 48).
 
(c) As a condition precedent to Indemnitor’s obligations under this Agreement,
Indemnitee (and its Affiliates) must, when determined to be commercially
reasonable, in good faith and diligently exercise all subrogation rights and
take any other actions necessary or appropriate to obtain the Recoverables.
 
(d) For the avoidance of doubt, (i) “indemnify”, “indemnification” and
Indemnitor’s obligations under this Agreement shall mean and be limited to the
payments by Indemnitor to Indemnitee required by Section 1(a) hereof, and shall
not include any other obligations including, without limitation, any obligation
to defend, hold harmless or advance or pay costs or legal expenses to or on
behalf of Indemnitee, (ii) Indemnitee shall be solely responsible and liable
for, Specified Losses (A) up to $33,270,794, and (B) in excess of $67,570,794,
(iii) in no event shall Indemnitor be liable for any amounts in the aggregate in
excess of $34,300,000 arising out of or relating, directly or indirectly, to
this Agreement, and (iv) the parties acknowledge that there may be other
liabilities, losses, damages, costs and expenses under the Reinsurance
Agreements (other than Specified Losses with respect to the Specified
Reinsurance Agreements), and Indemnitee agrees that it shall be solely liable
and responsible for all of such amounts.  The indemnification limitation set
forth herein shall not apply to interest or collection costs due under this
Agreement or to actual damages suffered by Indemnitee as a result of
Indemnitor’s breach of Section 10 of this Agreement.
 
(e)    The sole purpose of this Agreement is to provide capital support to the
Indemnitee.  The parties agree that this Agreement is not intended to be, and
shall not be treated as a reinsurance agreement for any purpose.  Specified Loss
payments are not being reinsured under this Agreement but are being used to
identify the level of support that will be provided to the Indemnitee.  The
parties agree further that there are no third party beneficiaries of this
Agreement.





 
 

--------------------------------------------------------------------------------

 

 
2. Indemnification Procedure.
 
(a) Indemnitee shall promptly give Indemnitor written notice when Specified
Losses reported to Indemnitee, excluding IBNR, have exceeded
$33,270,794.  Thereafter, Indemnitee shall notify Indemnitor on a quarterly or,
in its discretion, a more frequent basis, of Specified Losses paid by Indemnitee
in excess of $33,270,794 (“Notice of Claim”).  The Notice of Claim shall include
a certification by an authorized officer of Indemnitee: (i) that Indemnitee has
paid Specified Losses in excess of $33,270,794, (ii) that Indemnitee is entitled
to indemnification for Specified Losses under the terms and conditions of this
Agreement, (iii) setting forth the amount of Specified Losses for which
indemnification is sought under this Agreement and including, without
limitation, proof of payment by Indemnitee to the appropriate counterparties
under the Specified Reinsurance Agreements with respect to such Specified Losses
and a description in reasonable detail of such Specified Losses, and (iv) that
Indemnitee is in compliance with the terms and conditions of this Agreement
including, without limitation, all obligations to seek Recoverables.
 
(b) Indemnitor shall have ninety (90) days from the date on which it receives
the Notice of Claim (the “Dispute Period”) to provide written notice to
Indemnitee that it disputes the Notice of Claim or any portion thereof (the
“Dispute Notice”).  Indemnitee shall permit Indemnitor (from time to time upon
notice to Indemnitee, and either directly or through its representatives) to
examine and audit Indemnitee’s books, records, documents and information
concerning all matters relating to a Notice of Claim.  In addition, Indemnitee
shall cooperate and assist Indemnitor in determining the validity of any Notice
of Claim including, without limitation, providing Indemnitor and its
representatives with access to pertinent personnel.  Indemnitor shall remit
payment of the Specified Losses identified in the applicable Notice of Claim
within thirty (30) days of the end of the Dispute Period for all amounts that
are not subject to a Dispute Notice provided in good faith during the Dispute
Period; provided, however, that in no event shall Indemnitor be liable or
responsible for any amounts in the aggregate in excess of the Maximum
Indemnification Amount.
 
(c) If Indemnitor provides Indemnitee with a Dispute Notice, the parties shall
attempt to resolve the matters relating to the Dispute Notice informally through
one or more meetings (in person or telephonically) of appropriate personnel of
the parties.  If the parties are unable to resolve such matters after attempting
such informal dispute resolution within sixty (60) days of the date of the
Dispute Notice, the parties may pursue their remedies at law (subject to the
terms and conditions of this Agreement).
 
(d) Indemnitor shall pay Indemnitee simple interest at the annual rate of six
percent (6%) on any amount that is not paid within the time required by this
Agreement including as a result of a Dispute Notice that was not provided in
good faith.  Interest shall accrue and be calculated from the date such unpaid
amount is payable by Indemnitor under this Agreement until the time it is
paid.  In addition, Indemnitor shall promptly reimburse Indemnitee for its costs
and expenses, including reasonable attorneys’ fee, incurred in enforcing this
Agreement.

 
 

--------------------------------------------------------------------------------

 

3. Right of Offset.  Indemnitee acknowledges and agrees that, as of the
Effective Date, Indemnitee or its Affiliates (as hereinafter defined) owes, and
may in the future owe, certain amounts to Indemnitor or its Affiliates under
reinsurance agreements between Indemnitee and Pennsylvania Manufacturers’
Association Insurance Company, Manufacturers Alliance Insurance Company and
Pennsylvania Manufacturers Indemnity Company effective January 1, 1981 and
between Indemnitee and Pennsylvania Manufacturers’ Association Insurance Company
effective January 1, 1984 (as amended or restated, the “PMA Reinsurance
Agreements”).  The parties acknowledge and agree that they shall have the right
to offset amounts owed under this Agreement and the PMA Reinsurance Agreements;
provided, that prior to attempting to effect any such offset, the party
effecting such offset shall provide prior written notice to the applicable other
party.  Any amounts so offset shall be deemed to have been paid and satisfied to
the extent of such offset amounts.  For the purposes of this Agreement,
“Affiliates” means an entity that is, directly or indirectly (e.g., through one
or more intermediaries, agreements or otherwise), controlling, controlled by or
under common control with a party, where “control” and “controlled” shall mean
(i) the right to vote, directly or indirectly, more than 50% of the voting power
or equity in such entity, or (ii) the direct or indirect right to manage the
business affairs of such entity.  Indemnitee shall not be considered an
Affiliate of Indemnitor for the purposes of this Agreement.
 
4. Commutations and Loss Settlements; Right of Approval.
 
(a) Indemnitee shall allocate amounts paid under any commutation agreement (or
an amendment to a commutation agreement) or loss settlement relating to a
Specified Reinsurance Agreement in good faith, consistent with past practice and
the terms of this Agreement and in accordance with recorded liabilities as of
the date of such commutation.
 
(b) Indemnitee shall provide written notice to Indemnitor within thirty (30)
days after Indemnitee enters into any commutation agreement (or an amendment to
a commutation agreement) or loss settlement relating to a Specified Reinsurance
Agreement.  The notice shall (i) provide the amounts allocated to the WC
Policies and each other type of policy subject to the commutation agreement (or
amendment thereof) or loss settlement relating to the Specified Reinsurance
Agreement, and (ii) explain in reasonable detail the methodology used by
Indemnitee to determine such allocations.  Indemnitor shall have the right to
approve or disapprove the allocation of loss payments to the underlying
agreements or policies with respect to all commutation agreements (or amendments
to commutation agreements) and all loss settlements relating to the Specified
Reinsurance Agreements; provided, that Indemnitor shall not unreasonably
disapprove any such allocation. Any dispute regarding the allocation of payments
shall be resolved in accordance with Section 4(c) of this Agreement.
 
(c) Upon request of Indemnitor, Indemnitee shall (i) submit all commutation
agreements, amendments and loss settlements to Indemnitor and (ii) cooperate and
assist Indemnitor in its review of such agreements, amendments and loss
settlements, including permitting Indemnitor to examine and audit Indemnitee’s
books, records, documents and information concerning all matters relating to the
agreement, amendment or loss settlement relating to a Specified Reinsurance
Agreement and providing Indemnitor and its representatives with access to
pertinent personnel.  If Indemnitor disapproves any allocation with respect to a
commutation agreement (or amendment thereof) or loss settlement relating to a
Specified
 

 
 

--------------------------------------------------------------------------------

 

Reinsurance Agreement, the parties shall attempt to resolve the dispute
informally through one or more meetings (in person or telephonically) of
appropriate personnel of the parties.  If the parties are unable to resolve such
matters after attempting such informal dispute resolution within sixty (60) days
of Indemnitor’s notice to Indemnitee of such dispute, the parties agree to
submit documentation supporting the allocation to a mutually agreed-upon actuary
(the “Independent Actuary”) to determine the appropriate allocation.  Either
party may seek specific performance or other injunctive relief to enforce this
term of the Agreement, including the selection of the Independent Actuary.  Such
allocation, as determined by the Independent Actuary, shall be binding for the
purposes of this Agreement.
 
5. Conduct of Business; Reporting.
 
(a) Indemnitee covenants that it will use its reasonable efforts to operate its
business and conduct its affairs with respect to the Specified Reinsurance
Agreements in good faith  and in a commercially reasonable manner and at all
times in compliance with all applicable laws, rules, regulations, orders and
directives.
 
(b) Indemnitee shall furnish to Indemnitor on an annual basis, within ninety
(90) days following the end of each calendar year, a schedule (in reasonable
detail) setting forth for the calendar year most recently ended: (1) all
payments made by Indemnitee for any Specified Losses, (2) new claims reported to
Indemnitee relating to any WC Policies and (3) any changes in Indemnitee’s
estimate of anticipated losses related to the WC Policies.


6. Exclusive Agreement.  This  Agreement  constitutes  the entire  agreement
between the parties with respect to the subject matter hereof and supersedes any
prior  agreements, undertakings, restrictions, warranties, representations,
indemnification or support obligations between the parties with respect to the
subject  matter  hereof.  In furtherance of the foregoing, Indemnitee
acknowledges that this Agreement shall be its sole and exclusive remedy with
respect to the subject matter hereof, and Indemnitee hereby irrevocably waives
any other rights or remedies it may have against Indemnitor and/or Indemnitor’s
Affiliates with respect to the subject matter hereof under any charter, bylaws,
Law, agreement or otherwise, whether or not now in effect.
 
7. Binding Agreement; Assignment.  Subject to the terms and conditions hereof,
this Agreement shall be binding on and shall inure to the benefit of the parties
and their respective successors and assigns.  Neither party shall have the right
to assign this Agreement or any of its rights hereunder without the prior
written consent of the other party.  Any assignment without the other party’s
consent shall be void and of no force and effect.  Other than the right of
offset provided in Section 3, the parties agree and acknowledge that there are
no third party beneficiaries of this Agreement or the terms and conditions
hereof.
 
8. Miscellaneous.  No term or condition of this Agreement may be modified,
amended, waived or discharged unless such modification, amendment, waiver or
discharge is agreed to in writing signed by an authorized officer of each of
Indemnitor and the Indemnitee.  No waiver by any party at any time of any breach
by any other party of, or of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be
 

 
 

--------------------------------------------------------------------------------

 

deemed a waiver of similar or dissimilar provisions or conditions at the same
time or at any prior or subsequent times. The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the Commonwealth of Pennsylvania, without giving effect to the principles of
conflicts of laws thereof.  The parties shall bring any action seeking
resolution of disputes or controversies arising under or in any way related to
this Agreement exclusively in the state and federal courts of the Commonwealth
of Pennsylvania, and in any related appellate courts, and the parties consent to
the exclusive jurisdiction of and venue in such courts.  Each of the parties
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement in such courts and
hereby irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in such court
has been brought in an inconvenient forum.  The recitals to this Agreement are
an integral part hereof and are incorporated herein by reference.
 
9. Waiver of Jury Trial.  Each party hereby waives its respective right to a
jury trial of any permitted claim or cause of action arising out of this
Agreement or any dealings between the parties relating to the subject matter of
this Agreement. The scope of this waiver is intended to be all encompassing of
any and all disputes that may be filed in any court and that relate to the
subject matter of this Agreement, including, without limitation, contract
claims, tort claims, and all other common law and statutory claims. This waiver
is irrevocable, meaning that it may not be modified either orally or in writing,
and this waiver shall apply to any subsequent amendments, supplements or other
modifications to this Agreement.
 
10. Confidentiality.
 
(a)   It is understood and agreed that all documents, information and data
relating to or in support of any Specified Losses provided to Indemnitor by
Indemnitee, whether directly or through an authorized agent, and all information
obtained through any audits and/or any claims information between Indemnitee and
Indemnitor, contain confidential, proprietary information of Indemnitee.  Such
information and data, either written or oral, and documents are intended for the
sole use of the parties to this Agreement (or their auditors, rating agencies,
governing regulatory agencies, or legal counsel, as may be necessary) in
analyzing and handling claims under this Agreement.  Indemnitor hereby agrees
not to, directly or indirectly, use, disseminate, disclose, discuss or reveal
any information provided by Indemnitee, except as otherwise provided in this
Agreement, and to maintain in  confidence all such information.  Copying,
duplicating, disclosing or using this information for any purpose beyond these
expressed purposes is expressly forbidden without the prior consent of
Indemnitee.  Nothing in this Agreement is intended to prohibit disclosure of
this agreement by parties in any regulatory filing, including filings with the
U.S. Securities and Exchange Commission.


            (b)   Indemnitor agrees that should a third party demand pursuant to
subpoena, summons, search warrant, court or governmental order that Indemnitor
disclose such information, Indemnitor will notify Indemnitee immediately upon
receipt of the demand and prior to disclosure of the information unless
prohibited from doing so by applicable law.  Indemnitee shall have ten (10) days
to respond to such notice before Indemnitor may disclose any confidential
information in connection with such a demand without breaching the provisions of

 
 

--------------------------------------------------------------------------------

 

this Agreement.  If Indemnitee objects to the release of the information,
Indemnitor will cooperate with Indemnitee in its efforts to resist release of
the information, and Indemnitee will bear the cost of efforts to protect the
information.


            (c)   The parties shall comply with all applicable laws and
regulations governing the disclosure and re-disclosure of non-public personally
identifiable information as may be in force at the time this Agreement is
entered into or which may be subsequently amended, promulgated or enacted.


            (d)    Confidential information shall not include any information
that: (a) was previously known to Indemnitor free of any confidentiality
obligation; (b) is or becomes publicly available by means other than
unauthorized disclosure; (c) is developed by or on behalf of Indemnitor
independent of any confidential information furnished under this Agreement; or
(d) is received from a third party whose disclosure does not violate any
confidentiality obligation.



11. Notices.  All notices required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given (a) when
personally delivered, (b) one (1) day after sent by an internationally
recognized overnight delivery service for overnight delivery (as evidenced by a
deposit receipt), or (c) five (5) days after mailed by certified mail, return
receipt requested, postage prepaid through a national post office, at the
address set forth above with respect to the applicable party, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.
 
12. Counterparts.  This Agreement may be executed in counterparts (including
facsimile counterparts), each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument.
 


 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered on the Effective Date.
 


INDEMNITOR:


PMA CAPITAL CORPORATION






By:_/s/ Stephen L.
Kibblehouse                                                      
      Name: Stephen L. Kibblehouse
      Title: Executive Vice President,
      General Counsel & Secretary


INDEMNITEE:


PMA CAPITAL INSURANCE COMPANY






By:_/s/ Vito A.
Nigro                                                                
      Name: Vito A. Nigro
      Title:    Vice President & Treasurer













[Signature Page toWC Support  Agreement]

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Specified Reinsurance Agreements




[to be added]






 



















 
 

--------------------------------------------------------------------------------

 



EXHIBIT B


Excess of Loss Claim Coding- PMA Capital Insurance Company- Workers’
Compensation






Excess Workers’ Compensation claims are coded in Indemnitee’s claims systems as
follows:


 
Business Code = 12 (this field defines the business to be Excess of Loss), in
combination with
 
Line of Business Code = 16 (this field defines the business to be Workers’
compensation)
 
These two codes in combination comprise claims defined as Workers’ compensation
excess of loss.

 
 
 
 
 

--------------------------------------------------------------------------------